DETAILED ACTION


1.  Claims 1-20  are pending. 



 
Claims 1-20  read on a cellular product or establishing mixed chimerism comprising an effective amount of CD34+ and CD3+ cells  are under consideration in the instant application.

 
2. The first sentence of the Specification should be amended to recite the status of the parent Applications 16,291492.


3. It is noted that during  patent examination of the parent case 14/438,159,  now patent 9,561, 253,  Applicant   submitted declaration by Dr. Strober, stated  that “  the  recited cell composition of the claimed method has unobvious properties and that  the method of claim 1 and claims depending therefrom yield unexpected results. Specifically, infusing the composition of the claimed method unexpectedly results in the successful development of maintained mixed chimerism and allows for the withdrawal of immunosuppressive ("IS") drugs without causing rejection episodes, graft versus host disease (GVHD), or histological evidence of rejection in graft biopsies.  Therefore, when given the claimed dosages of CD3+ T cells and CD34+ cells, patients developed and maintained mixed chimerism and met IS drug withdrawal criteria. When infused with a dosage of CD3+ T cells or CD34+ cells outside the claimed dosage range, however, patients failed to develop and maintain mixed chimerism  to meet IS drug withdrawal criteria.  The above unexpected results are attributed to the claimed method using the claimed dosages of CD34+ cells and CD3+ T cells .  Dr. Strober explicitly  stated   “ I believed the success of the composition is attributed to their dosage and  % purity and method of cell processing of CD3+ T cells and CD34+ cells.”.  
 
It is noted that said declaration is applicable for the claims in the instant application as well.



4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




5  Claims 1-20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US  Patent 11,129,849,  or claims 1-19 of US Patent 11,116,794,  or claims 1-10  of US Patent 11,020,428,  or claims 1-20 of US Patent 11,007220; claims 1-19 of US Patent 10,555,971,or claims 1-10 of US Patent 10,603,340, or  1-30 of US Patent10,076,542 or claims 1-20 of US Patent 10,183,043 or claims 1-30 of US Patent 10,159,694.

Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-18 of US  Patent 11,129,849,  or claims 1-19 of US Patent 11,116,794,  or claims 1-10  of US Patent 11,020,428,  or claims 1-20 of US Patent 11,007220; claims 1-19 of US Patent 10,555,971,or claims 1-10 of US Patent 10,603,340, or  1-30 of US Patent10,076,542 or claims 1-20 of US Patent 10,183,043 or claims 1-30 of US Patent 10,159,694.
each recited a  cellular product for establishing mixed chimerism, comprising an effective amount of CD34+ and CD3+ cells.


6. No claim is allowed.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644